


Exhibit 10.3

        EON LABS MANUFACTURING, INC.

EMPLOYMENT AGREEMENT

        EMPLOYMENT AGREEMENT, dated as of this 11th day of February, 2002 (the
"Effective Date"), between Eon Labs Manufacturing, Inc. (the "Company"), and
Jeffrey S. Bauer, Ph.D. (the "Executive").

R E C I T A L S:

        WHEREAS, the Company recognizes that the future growth, profitability
and success of the Company's business will be substantially and materially
enhanced by the employment of the Executive by the Company; and

        WHEREAS, the Company desires to employ the Executive and the Executive
has indicated his willingness to provide his services, on the terms and
conditions set forth herein.

        NOW, THEREFORE, on the basis of the foregoing premises and in
consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:

        Section 1.    Employment.    The Company hereby agrees to employ the
Executive and the Executive hereby accepts employment with the Company, on the
terms and subject to the conditions hereinafter set forth. During the Employment
Term (as hereinafter defined), the Executive shall serve as Vice President,
Business Development of the Company, and in such other senior executive position
or positions with the Company and its subsidiaries commensurate with the
Executive's title as Vice President, Business Development as the Board of
Directors of the Company (the "Board") shall from time to time specify. During
the Employment Term, the Executive shall have the duties, responsibilities and
obligations customarily assigned to individuals serving in the position or
positions in which Executive serves hereunder, together with other senior
executive duties, responsibilities and obligations commensurate with the
Executive's title as the Board shall from time to time specify.

        Section 2.    Term.    Unless sooner terminated pursuant to Section 6
hereof, the Executive's employment hereunder shall commence on the Effective
Date and shall continue during the period ending on the third anniversary of the
Effective Date (the "Initial Employment Term"). Subject to Section 6 hereof, the
Initial Employment Term shall be extended automatically without further action
by either party by one additional year (added to the end of the Initial
Employment Term) first on third anniversary of the Effective Date, and on each
succeeding anniversary thereafter, unless, not later than ninety (90) days prior
to the end of the Initial Employment Term (or extension thereof), either the
Company or the Executive shall have notified the other in writing of its
intention not to renew this Agreement. The Initial Employment Term, together
with any extension thereof pursuant to this Section 2, shall be referred to as
the "Employment Term."

        Section 3.    Compensation.    During the Employment Term, the Executive
shall be entitled to the following compensation and benefits:

        (a)    Salary.    As compensation for the performance of the Executive's
services hereunder, the Company shall pay to the Executive a salary of $170,000
per annum with increases, if any, as may be approved in writing by the Board
(the "Salary"). The Salary shall be payable in accordance with the payroll
practices of the Company as the same shall exist from time to time.

        (b)    Annual Bonus.    In the sole discretion of the Board, the
Executive shall be eligible to receive an annual cash bonus; provided, however,
that in the event the Company adopts an annual bonus plan for its senior
executives, the Executive shall participate in such plan on the same basis as
other senior executives of the Company (with appropriate adjustment due to
differences in title and salary).

--------------------------------------------------------------------------------




        (c)    Benefits.    The Executive shall be entitled to an amount of paid
vacation per year as provided in the Company's vacation policy, which shall in
no event be less than three (3) weeks per year. In addition, the Executive shall
be entitled to participate in health, insurance, pension and other benefits
provided to other senior executives of the Company. The Executive shall also be
entitled to the same number of holidays, sick days and other benefits as are
generally allowed to other senior executives of the Company in accordance with
the Company policy in effect from time to time.

        Section 4.    Exclusivity.    During the Employment Term, the Executive
shall devote his full working time to the business of the Company, shall
faithfully serve the Company, shall in all respects conform to and comply with
the lawful and reasonable directions and instructions given to him in accordance
with the terms of this Agreement, shall use his best efforts to promote and
serve the interests of the Company, and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit,
except that the Executive may (i) participate in the activities of professional
trade organizations related to the business of the Company, (ii) engage in
personal investing activities and/or charitable activities consistent with the
Company's policy regarding investments (which may change from time to time) or
(iii) with the consent of the Board, serve as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, provided that
activities set forth in these clauses (i), (ii), or (iii) either singly or in
the aggregate, do not interfere in any material respect with the services to be
provided by the Executive hereunder.

        Section 5.    Reimbursement for Expenses.    

        (a)    General.    The Executive is authorized to incur reasonable
expenses in the discharge of the services to be performed hereunder, including
expenses for travel, entertainment, lodging and similar items in accordance with
the Company's expense reimbursement policy, as the same may be modified by the
Board from time to time. The Company shall reimburse the Executive for all such
proper expenses upon presentation by the Executive of itemized accounts of such
expenditures in accordance with the financial policy of the Company, as in
effect from time to time.

        (b)    Relocation.    The Company shall reimburse the Executive, upon
submission of paid receipts, the reasonable costs incurred by the Executive in
connection with his relocation of residence to Raleigh, North Carolina (the
"Moving Expenses"), including, costs of moving himself and his family, his
furniture and other personal belongings, professional packing of such items. In
addition, the Company will pay the Executive an additional amount (the "Moving
Gross-Up") such that the net amount retained by the Executive, after deduction
of Federal, state and local income and payroll taxes equals the Moving Expenses.
Notwithstanding the foregoing, in the event that the Executive voluntarily
terminates his employment with the Company (other than for Good Reason) prior to
the eighteen (18) month anniversary of the date upon which the Executive
relocates his residence (the "Moving Date"), the Executive agrees to promptly
pay to the Company the percentage of the sum of the Moving Expenses and Moving
Gross-Up as set forth in the table below:

Time Period Following the Moving Date
that Termination Occurs


--------------------------------------------------------------------------------

  Percentage Required
to be Paid Back

--------------------------------------------------------------------------------

  Prior to or on 6 months   100 % After 6 months but prior to or on 10 months  
75 % After 10 months but prior to or on 14 months   50 % After 14 months but
prior to or on 18 months   25 %

2

--------------------------------------------------------------------------------

        Section 6.    Termination and Default.    

        (a)    Early Termination of the Employment Term.    The Employment Term
shall earlier terminate upon the earliest to occur of (i) a termination of
Executive's employment due to the Executive's death, (ii) a termination by
reason of a Disability, where "Disability" shall mean any physical or mental
disability or infirmity that prevents the performance of Executive's duties
hereunder for a period of 120 consecutive days or 180 days during any 12-month
period, (iii) a termination by the Company with or without Cause (as defined
below), or (iv) a termination by Executive with or without Good Reason (as
defined below).

        (b)    Termination due to Death or Disability.    The Executive's
employment shall terminate upon his death, or in the event of a Disability, upon
delivery of written notice to the Executive of such termination by reason of the
Executive's Disability. Upon such event, the Executive, or Executive's estate,
as applicable, shall be entitled to receive the amounts specified in
Section 6(f) below. The Board's reasoned and good faith judgment of Disability
shall be final, binding and conclusive and shall be based on such competent
medical evidence as shall be presented to it by Executive and/or by any
physician or group of physicians or other competent medical expert employed by
Executive or the Company to advise the Board.

        (c)    Termination by the Company with or without Cause.    The Company
may terminate the Executive's employment at any time, with or without Cause.
Termination of the Executive's employment hereunder shall be effective upon
delivery of written notice of such termination. For purposes of this Agreement,
"Cause" shall mean: (i) the Executive's failure (except where due to sickness or
other Disability), neglect or refusal to perform his duties hereunder which
failure, neglect or refusal shall not have been corrected by the Executive
within 10 days of receipt by the Executive of written notice from the Company of
such failure, neglect or refusal, which notice shall with reasonable specificity
set forth the nature of said failure, neglect or refusal; (ii) any willful or
intentional act of the Executive that has the effect of injuring the reputation
or business of the Company or its affiliates in any material respect;
(iii) public or consistent drunkenness by the Executive or his illegal use of
narcotics which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company or which impairs, or
could reasonably be expected to impair, the performance of the Executive's
duties hereunder; (iv) conviction of, or plea of guilty or nolo contendere to,
the commission of a felony by the Executive; (v) the commission by the Executive
of an act of fraud or embezzlement against the Company; or (vi) the Executive's
breach of any of the covenants provided in Section 7 hereof.

        (d)    Termination by the Executive for Good Reason.    The Executive
may terminate his employment with the Company for Good Reason upon thirty
(30) days written notice, which notice shall specifically set forth the nature
of such Good Reason. The term "Good Reason" shall mean (i) any material
diminution in the nature or scope of Executive's functions, duties, position,
responsibilities, or reporting relationships that are inconsistent with the
Executive's titles or this Agreement, (ii) at any time following a Change in
Control (as defined below), without the Executive's consent, the relocation of
the Executive's principal office location more than fifty (50) miles from its
current location, (iii) delivery written notice of resignation at any time and
for any reason during the period commencing on the nine-month anniversary of a
Change in Control and ending on the twelve-month anniversary of a Change in
Control, or (iv) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company; provided, however, that the term
"Good Reason" shall not include a termination pursuant to Section 2 or
Section 6(b) hereof. Notwithstanding the occurrence of any such event or
circumstance above (other than clause (iii) above), such occurrence shall not be
deemed to constitute Good Reason hereunder if, within the thirty-day notice
period, the event or circumstance giving rise to Good Reason has been fully
corrected by the Company. For purposes of this Agreement, the term "Change in
Control" shall

3

--------------------------------------------------------------------------------




have the same meaning as "Change in Control of the Company" as provided in the
Company's Stock Option Plan (the "Option Plan").

        (e)    Resignation by the Executive.    The Executive shall have the
right to terminate his employment at any time by giving thirty (30) days written
notice of his resignation.

        (f)    Payments upon Termination.    (i) In the event that the
Executive's employment terminates for any reason, the Company shall pay to the
Executive all amounts accrued but unpaid hereunder through the date of
termination in respect of Salary, any unpaid Bonus in respect to any completed
fiscal year which has ended prior to the date of termination, accrued but unused
vacation and any unreimbursed expenses. Amounts owed by the Company in respect
of the payments under Section 6(f)(i) hereof or reimbursement for expenses under
the provisions of Section 5 hereof shall be paid within five (5) business days
of any termination, except amounts payable with respect to unpaid Bonus, which
shall be paid at such time bonus amounts are paid to other senior executives.

        (ii)  In the event that prior to a Change in Control, the Executive's
employment is terminated by the Company without Cause (other than upon
expiration of the Employment Term pursuant to Section 2 hereof or a termination
under Section 6(b) above) or by the Executive for Good Reason, in addition to
the amounts specified in subsection (i) above, (A) the Executive shall continue
to receive the Salary (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of such termination for a period of twelve
(12) months (the "Severance Term"); (B) the Company shall pay the Executive an
aggregate amount equal to the Bonus payable or paid to the Executive in respect
of the completed fiscal year which has ended prior to the date of termination,
multiplied by a fraction, the numerator of which equals the number of months in
the Severance Term, and the denominator of which equals 12, such amount to be
payable in substantially equal monthly installments during the Severance Term;
(C) during the Severance Term, the Company shall pay the monthly cost of health
continuation coverage for the Executive and his dependents, as provided under
COBRA, provided the Executive elects COBRA coverage; and (D) all outstanding
options then held by the Executive shall immediately vest as to the number of
covered shares which would otherwise have vested during the Severance Term,
assuming no termination of employment had occurred.    Payment of any amounts
pursuant to this Section 6(f) shall be expressly conditioned upon the
Executive's execution of a general waiver and release of claims against the
Company and its officers, directors, agents, and affiliates.

        (iii)  In the event that in connection with or following a Change in
Control, the Executive's employment is terminated by the Company without Cause
(other than upon expiration of the Employment Term pursuant to Section 2 hereof
or a termination under Section 6(b) above) or by the Executive for Good Reason,
in lieu of amounts payable and benefits provided to the Executive pursuant to
subsection (ii) above, the Executive shall be entitled to receive (A) a lump-sum
cash payment equal to one (1) times the sum of (x) the Executive's then-current
Salary and (y) the Bonus payable or paid to the Executive in respect of the
completed fiscal year which has ended prior to the date of termination; (B) a
lump-sum payment equal to twelve (12) times the monthly cost of health
continuation coverage for the Executive and his dependents, as provided under
COBRA and as determined on the date of termination, whether or not the Executive
elects such COBRA coverage; and (C) all outstanding options then held by the
Executive shall immediately vest and be fully exercisable as of the date of such
termination.

        (iv)  Payment of any amounts pursuant to this Section 6(f) shall be
expressly conditioned upon the Executive's execution of a general waiver and
release of claims against the Company and its officers, directors, agents, and
affiliates.

        (g)    Payment In Lieu.    In the event of termination of the
Executive's employment due to the voluntary resignation by the Executive, the
Company may, in its sole and absolute discretion, at

4

--------------------------------------------------------------------------------




any time after notice of termination has been given by the Executive, terminate
this Agreement, provided that the Company shall pay to the Executive his then
current Salary and continue benefits provided pursuant to Section 3(c) for the
duration of the unexpired notice period.

        (h)    Additional Payments.    

          (i)  In the event that payments or benefits made or provided to the
Executive under this Agreement and under any other plan, program or agreement of
the Company, or any of their respective affiliates (the "Aggregate Payment") are
or become subject to the tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the "Code") or any similar tax that may hereafter be
imposed (the "Excise Tax"), the Company shall pay to the Executive an additional
amount (the "Additional Payment") such that the net amount retained by the
Executive with respect to the Aggregate Payment, after deduction of any Excise
Tax on the Aggregate Payment and any Federal, state and local income tax and
Excise Tax on the Additional Payment (and any interest and penalties thereon),
but before deduction for any Federal, state or local income or employment tax
withholding on such Aggregate Payment, shall be equal to the amount of the
Aggregate Payment.

        (ii)  The determination of whether the Aggregate Payment will be subject
to the Excise Tax and, if so, the amount to be paid to the Executive and the
time of payment pursuant to this Section 6(h) shall be made by an independent
auditor (the "Auditor") jointly selected by the Company and the Executive and
paid by the Company. The Auditor shall be a nationally recognized United States
public accounting firm which has not, during the two years preceding the date of
its selection, acted in any way on behalf of the Company. If the Executive and
the Company cannot agree on the firm to serve as the Auditor, then the Executive
and the Company shall each select one accounting firm and those two firms shall
jointly select the accounting firm to serve as the Auditor. All fees and
expenses of the Auditor shall be borne solely by the Company.

        (iii)  For purposes of determining the amount of the Additional Payment,
the Executive shall be deemed to pay:

        (A)  Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Additional Payment is
to be made, and

        (B)  Any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the
Additional Payment is to be made, net of the maximum reduction in Federal
incomes taxes which could be obtained from the deduction of such state or local
taxes if paid in such year.

        (iv)  In the event that the Excise Tax is subsequently determined by the
Auditor or pursuant to any proceeding or negotiations with the Internal Revenue
Service to be less than the amount taken into account hereunder in calculating
the Additional Payment made, the Executive shall repay to the Company, at the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of such prior Additional Payment that would not have been paid if
such Excise Tax had been applied in initially calculating such Additional
Payment, plus interest on the amount or such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in the event
any portion of the Additional Payment to be refunded to the Company has been
paid to any Federal, state or local tax authority, repayment thereof shall not
be required until actual refund or credit of such portion has been made to the
Executive, and interest payable to the Company shall not exceed interest
received or credited to the Executive by such tax authority for the period it
held such portion. The Executive and the Company shall mutually agree upon the
course of action to be pursued if the Executive's good faith claim for refund or
credit is denied.

5

--------------------------------------------------------------------------------

        (v)  In the event that the Excise Tax is later determined by the Auditor
or pursuant to any proceeding or negotiations with the Internal Revenue Service
to exceed the amount taken into account hereunder at the time the Tax
Reimbursement Payment is made (including, but not limited to, by reason of any
payment the existence or amount of which cannot be determined at the time of the
Additional Payment), the Company shall make an additional payment in respect of
such excess (plus any interest or penalty payable with respect to such excess)
at the time that the amount of such excess is finally determined.

        (i)    Survival of Operative Sections.    Upon any termination of the
Executive's employment, the provisions of Section 6(f), Section 6(g),
Section 6(h) and Section 7 through Section 19 of this Agreement shall survive to
the extent necessary to give effect to the provisions thereof.

        Section 7.    Restrictive Covenants.    The Executive acknowledges and
agrees that the agreements and covenants contained in this Section 7 are
(i) reasonable and valid in geographical and temporal scope and in all other
respects, and (ii) essential to protect the value of the Company's business and
assets and by his employment with the Company, the Executive will obtain
knowledge, contacts, know-how, training and experience and there is a
substantial probability that such knowledge, know-how, contacts, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company's substantial detriment. For purposes of this
Section 7, references to the Company shall be deemed to include its
subsidiaries.

        (a)    Confidential Information.    At any time during and after the end
of the Employment Term, without the prior written consent of the Board, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, the Executive
shall use his best efforts to consult with the Board prior to responding to any
such order or subpoena, and except as required in the performance of his duties
hereunder, the Executive shall not disclose any confidential or proprietary
trade secrets, customer lists, drawings, designs, information regarding product
development, marketing plans, sales plans, manufacturing plans, management
organization information, operating policies or manuals, business plans,
financial records, packaging design or other financial, commercial, business or
technical information (i) relating to the Company, or (ii) that the Company or
any of its affiliates may receive belonging to suppliers, customers or others
who do business with the Company ("Confidential Information"). Executive's
obligation under this Section 7(a) shall not apply to any information which
(i) is known publicly; (ii) is in the public domain or hereafter enters the
public domain without the breach of the Executive of this Section 7(a); (iii) is
known to the Executive prior to the Executive's receipt of such information from
the Company any of its subsidiaries, as evidenced by written records of the
Executive; or (iv) is disclosed after termination of the Executive's employment
to the Executive by a third party not under an obligation of confidence to the
Company.

6

--------------------------------------------------------------------------------



        (b)    Non-Competition.    The Executive covenants and agrees that
during the Employment Term and for a period extending to the first anniversary
of the Executive's termination of employment for any reason (the "Restricted
Period"), with respect to any State in which the Company is engaged in business
at the time of such termination, the Executive shall not, directly or
indirectly, individually or jointly, own any interest in, operate, join, control
or participate as a partner, director, principal, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for
(i) any entity which competes to a material extent with the business activities
in which the Company is engaged at the time of such termination or in which
business activities the Company has documented plans to become engaged in and as
to which Executive has knowledge at the time of Executive's termination of
employment, or (ii) any entity in which any such relationship with the Executive
would result in the inevitable use or disclosure of Confidential Information.
Notwithstanding anything herein to the contrary, this Section 7(b) shall not
prevent the Executive from acquiring as an investment securities representing
not more than three percent (3%) of the outstanding voting securities of any
publicly-held corporation.

        (c)    Non-Solicitation; Non-Interference.    During the Restricted
Period, the Executive shall not, directly or indirectly, for his own account or
for the account of any other individual or entity (i) solicit or induce, or in
any manner attempt to solicit or induce, any person employed by, an agent of, or
a service provider to, the Company to terminate such person's employment, agency
or service, as the case may be, with the Company; or (ii) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company or
any of its subsidiaries, or attempt to induce any such person, concern or entity
to cease being a customer or supplier of the Company.

        (d)    Non-Disparagement.    The Executive agrees that, except as
required by applicable law, or compelled by process of law, at any time
following the date hereof, neither he, nor anyone acting on his behalf, shall
hereafter (i) make any derogatory, disparaging or critical statement about the
Company, or any of the Company's current officers, directors, employees,
shareholders or lenders or any persons who were officers, directors, employees,
shareholders or lenders of the Company; or (ii) without the Company's prior
written consent, communicate, directly or indirectly, with the press or other
media, concerning the past or present employees or business of the Company.

        (e)    Return of Documents; Company Property.    In the event of the
termination of Executive's employment for any reason, the Executive shall
deliver to the Company all of (i) the property of the Company and (ii) the
documents and data of any nature and in whatever medium of the Company in his
possession, and he shall not take with him any such property, documents or data
or any reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

        (f)    Works for Hire.    The Executive agrees that the Company shall
own all right, title and interest (including patent rights, copyrights, trade
secret rights, mask work rights and other rights throughout the world) in any
inventions, works of authorship, mask works, ideas or information made or
conceived or reduced to practice, in whole or in part, by the Executive (either
alone or with others) during the Employment Term ("Developments"); provided,
however, that the Company shall not own Developments for which no equipment,
supplies, facility, trade secret information or Confidential Information of the
Company was used and which were developed entirely on Executive's time, and
(i) which do not relate (A) to the business of the Company or its affiliates or
(B) to the Company's or its affiliates actual or demonstrably anticipated
research or development, and (ii) which do not result from any work performed by
the Executive for the Company. Subject to the foregoing, Executive will promptly
and fully disclose to the Company, or any persons designated by it, any and all
Developments made or conceived or reduced to practice or learned by the
Executive, either alone or jointly with others during the Employment Term. The
Executive hereby assigns all right, title and interest in and to any and all of
these Developments to the Company. The Executive agrees to assist the Company,
at the Company's expense, to further

7

--------------------------------------------------------------------------------

evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce, and defend any rights specified to be so owned or assigned. The
Executive hereby irrevocably designates and appoints the Company and its agents
as attorneys-in-fact to act for and on the Executive's behalf to execute and
file any document and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
the Executive. In addition, and not in contravention of any of the foregoing,
the Executive acknowledges that all original works of authorship which are made
by him (solely or jointly with others) within the scope of employment and which
are protectable by copyright are "works made for hire," as that term is defined
in the United States Copyright Act (17 USC 101). To the extent allowed by law,
this Section 7(f) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights" ("Moral Rights"). To the extent Executive retains any such Moral Rights
under applicable law, the Executive hereby waives such Moral Rights and consents
to any action consistent with the terms of this Agreement with respect to such
Moral Rights, in each case, to the full extent of such applicable law. The
Executive will confirm any such waivers and consents from time to time as
requested by the Company.

        (g)    Blue Pencil.    If any court of competent jurisdiction shall at
any time deem the duration or the geographic scope of any of the provisions of
this Section 7 unenforceable, the other provisions of this Section 7 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.

        Section 8.    Injunctive Relief.    Without intending to limit the
remedies available to the Company, the Executive acknowledges that a breach of
any of the covenants contained in Section 7 hereof may result in material
irreparable injury to the Company or its subsidiaries or affiliates for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of Section 7 hereof, restraining the Executive from engaging in
activities prohibited by Section 7 hereof or such other relief as may be
required specifically to enforce any of the covenants in Section 7 hereof.
Notwithstanding any other provision to the contrary, the Restricted Period shall
be tolled during any period of violation of any of the covenants in Section 7(b)
or Section 7(c) hereof and during any other period required for litigation
during which the Company seeks to enforce this covenant against the Executive if
it is ultimately determined that such person was in breach of such covenants.

        Section 9.    Representations and Warranties of the Executive.    The
Executive represents that:

        (a)  the Executive is entering into this Agreement voluntarily and that
his employment hereunder and compliance with the terms and conditions hereof
will not conflict with or result in the breach by him of any agreement to which
he is a party or by which he may be bound,

        (b)  he has not, and in connection with his employment with the Company
will not, violate any non-solicitation or other similar covenant or agreement by
which he is or may be bound, and

        (c)  in connection with his employment with the Company he will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.

        Section 10.    Taxes.    The Company may withhold from any payments made
under this Agreement all applicable taxes, including but not limited to income,
employment and social insurance taxes, as shall be required by law.

8

--------------------------------------------------------------------------------

        Section 11.    Indemnification.    The Company shall indemnify the
Executive (and his legal representatives or other successors) to the fullest
extent permitted (including payment of expenses in advance of final disposition
of the proceeding) by the laws of the State of New York, as in effect at the
time of the subject act or omission, or the Certificate of Incorporation and
By-Laws of the Company as in effect at such time or on the date of this
Agreement, whichever affords or afforded greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
officers, against all costs, charges and expenses whatsoever incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he (or his legal representatives or other
successors) may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its subsidiaries. If any
action, suit or proceeding is brought or threatened against the Executive in
respect of which indemnity may be sought against the Company pursuant to the
foregoing, the Executive shall notify the Company promptly in writing of the
institution of such action, suit or proceeding and the Company shall assume the
defense hereof and the employment of counsel and payment of all fees and
expenses.

        Section 12.    Binding Arbitration.    Without limiting the remedies
available to the Company pursuant to Section 8, any controversy arising out of
or relating to this Agreement or the breach hereof shall be settled by binding
arbitration in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association (with the exception that there will be a panel
of three arbitrators rather than a single arbitrator) and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. The
costs of any such arbitration proceedings shall be borne equally by the Company
and Executive, and neither party shall be entitled to recover attorney's fee or
costs expended in the course of such arbitration or enforcement of the awarded
rendered thereunder. The location for the arbitration shall be New York City,
New York. Any award made by such arbitrator shall be final, binding and
conclusive on the parties for all purposes, and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.

        Section 13.    Successors and Assigns; No Third-Party Beneficiaries.    

        (a)    The Company.    This Agreement shall inure to the benefit of and
be enforceable by, and may be assigned by the Company to, any purchaser of all
or substantially all of the Company's business or assets, any successor to the
Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise). The Company will require any such
purchaser, successor or assignee to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such purchase, succession or assignment had taken
place.

        (b)    The Executive.    The Executive's rights and obligations under
this Agreement shall not be transferable by the Executive by assignment or
otherwise, without the prior written consent of the Company; provided, however,
that if the Executive shall die, all amounts then payable to the Executive
hereunder shall be paid in accordance with the terms of this Agreement to the
Executive's devisee, legatee or other designee or, if there be no such designee,
to the Executive's estate.

        Section 14.    Waiver and Amendments.    Any waiver, alteration,
amendment or modification of any of the terms of this Agreement shall be valid
only if made in writing and signed by the parties hereto; provided, however,
that any such waiver, alteration, amendment or modification is consented to on
the Company's behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

        Section 15.    Severability and Governing Law.    If any covenants or
such other provisions of this Agreement are found to be invalid or unenforceable
by a final determination of a court of competent

9

--------------------------------------------------------------------------------


jurisdiction (a) the remaining terms and provisions hereof shall be unimpaired
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.

        Section 16.    Notices.    

        (a)  Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Executive to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Executive may be given to the Executive personally or may
be mailed to Executive at the Executive's last known address, as reflected in
the Company's records.

        (b)  Any notice so addressed shall be deemed to be given: (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier, on
the first business day following the date of such mailing; and (iii) if mailed
by registered or certified mail, on the third business day after the date of
such mailing.

        Section 17.    Section Headings.    The headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part thereof, affect the meaning or interpretation of
this Agreement or of any term or provision hereof.

        Section 18.    Entire Agreement.    This Agreement constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of the Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the offer letter, dated October 26, 2001.

        Section 19.    Counterparts.    This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

*    *    *    *    *

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    EON LABS MANUFACTURING, INC.
 
 
By:
 
/s/  WILLIAM F. HOLT      

--------------------------------------------------------------------------------

        Name:   William F. Holt         Title:   Vice President Finance
 
 
EXECUTIVE
 
 
/s/  JEFFREY S. BAUER      

--------------------------------------------------------------------------------

Jeffrey S. Bauer, Ph.D.

11

--------------------------------------------------------------------------------


